                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

RANDY A. HART,

           Plaintiff,

v.                                                     Case No. 4:18cv339-MW/CAS

WARDEN D. S. COLLINS,
et al.,

      Defendants.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 4. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “This case is DISMISSED because Plaintiff is not entitled to

proceed without full payment of the filing fee pursuant to 28 U.S.C. § 1915(g). Plaintiff’s motion

for extension of time, ECF No. 3, is DENIED. The Clerk is directed to note on the docket this

case is dismissed pursuant to 28 U.S.C. § 1915(g).” The Clerk shall close the file.

           SO ORDERED on December 14, 2018.

                                               s/Mark E. Walker             ____
                                               Chief United States District Judge
